Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 7497635).
Regarding claim 1, Bae discloses a device for applying a viscous substance comprising: a tank (11) configured to store the substance, an application apparatus (20), a conveying device is configured to convey the substance out of the tank to the application apparatus, wherein the conveying device comprises a cylinder (15), a piston (41) axially displaceable in the cylinder, a pump plunger (45) for axial displacement of the piston, a first connection channel (15b) between the cylinder and the tank, and a second connection channel (45a) between the cylinder and the application apparatus, wherein the piston is adjustable in relation to the pump plunger (Figs. 6-7), wherein the piston opens or closes the first connection channel depending on a the position in relation to the cylinder (by applying pressure to 
Regarding claim 2, Bae discloses the device according to claim 1, wherein the piston is configured to be axially displaceable in the cylinder by a pressure stroke (Fig. 6) and a suction stroke (Fig. 7) in relation to the cylinder, whereby in the pressure stroke, the piston comes in contact at a first stop (end of 42) of the pump plunger, and in the suction stroke, the piston comes in contact with a second stop (flange at bottom of 45) of the pump plunger.
Regarding claim 3, Bae discloses the device according to claim 1, wherein the piston is movable between a first stop (bottom end of 42) and a second stop (flange at bottom of 45) at the pump plunger, and when in contact at the first stop, opens the second connection channel (Fig. 6), and when in contact at the second stop closes the second connection channel (Fig. 7).
Regarding claim 4, Bae discloses the device according to claim 2, wherein the piston, in the pressure stroke in relation to the cylinder, closes the first connection channel (Fig. 6) and, at least in a part section of the suction stroke in relation to the cylinder, opens the first connection channel (Fig. 7).
Regarding claim 5, Bae discloses the device according to claim 1, wherein one or more sections of the second connection channel are disposed in the pump plunger (Fig. 5).
Regarding claim 6, Bae discloses the device according to claim 1, wherein the piston surrounds the pump plunger in the form of a sleeve (Fig. 6).
Regarding claim 7, Bae discloses the device according to claim 1, wherein the piston is configured as an ‘O-ring’ (piston 41 is a deformable annular member).
Regarding claim 11, Bae discloses a conveying device for a viscous liquid application device having a tank (11) and an application apparatus (20), the conveying device comprising: a cylinder (15), a piston (41) axially displaceable in the cylinder, a pump plunger (45) for axial displacement of the piston, a first connection channel (15b) between the cylinder and the tank, and a second connection channel 
Regarding claim 12, Bae discloses the device according to claim 1, wherein the viscous substance is for cosmetics, writing, painting, drawing, or marking (cosmetics, col. 1, ll. 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae.
Regarding claim 8, Bae teaches the device according to claim 1, but does not teach that the cylinder and the tank are integrally formed.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have integrally formed the tank and cylinder of Bae because Applicant has not disclosed that the cylinder and tank being integrally formed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bae’s device and the applicant’s invention to perform equally well with either the separately formed tank and cylinder taught by Bae or the claimed integrally formed tank and cylinder because both sets of tanks and cylinders are equally capable of storing and dispensing a cosmetic.  
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04(V)(B).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 1 above, and further in view of Kim (KR 20140130794 A).	
Regarding claims 9 and 10, Bae teaches the device according to claim 1, but does not teach two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by a guide curve running along a closed path.
Kim teaches a rotary pump that has two parts (100 and 300) rotatable in relation to one another, and a gear mechanism (320 and 310) for converting a rotation of the two parts in relation to one another into an axial movement of a pump plunger (410), wherein the gear mechanism comprises a cam (320) guided by a guide curve (310) running along a closed path.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the axial actuation mechanism of Bae with the two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by a guide curve running along a closed path, wherein doing so would merely be a simple substitution of one known pump actuation means with another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,938,298 is cited as being directed to the general state of the art of cosmetic pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754